           Case 2:18-cr-00019-JAM-KJN Document 103 Filed 03/02/21 Page 1 of 3

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                            CASE NO. 2:18-CR-00019-JAM
11
                                  Plaintiff,              STIPULATION AND ORDER FOR BRIEFING
12
                                                          SCHEDULE FOR DEFENDANT’S MOTIONS
                            v.                            FOR COMPASSIONATE RELEASE
13
     SAMMY DAVIS DEWITT MORGAN,
14
                                 Defendant.
15

16

17          The United States of America, by and through its counsel, Assistant United States Attorney
18 James Conolly, and defendant, Sammy Davis Dewitt Morgan, by and through his counsel, Assistant

19 Federal Defender Linda Allison, jointly request that the Court set a briefing schedule for the defendant’s

20 Motions for Compassionate Release, at set forth below. In support of this request, the parties stipulate to

21 the following:

22          1. Proceeding pro se, the defendant filed his initial Motion for Compassionate Release, pursuant
23              to 18 U.S.C. § 3582(c)(1)(A), on February 4, 2021. ECF No. 91.
24          2. On February 5, 2021, the Court ordered that the government’s response be filed by
25              February 19, 2021, and that the defendant file his reply by February 26, 2021. ECF No. 93.
26          3. On February 16, 2021, the defendant filed a second Motion for Compassionate Release,
27              pursuant to 18 U.S.C. § 3582(c)(1)(A). ECF No. 97.
28          4. Also on February 16, 2021, Assistant Federal Defender Linda Allison filed a Notice of


      STIPULATION AND PROPOSED ORDER TO RE-SET
      BRIEFING SCHEDULE
           Case 2:18-cr-00019-JAM-KJN Document 103 Filed 03/02/21 Page 2 of 3

 1               Designation of Counsel to represent Mr. Morgan (ECF No. 99), per the Court’s appointment,

 2               and indicated to the government her intent to file a supplement to the defendant’s initial

 3               Motion for Compassionate Release.

 4          The government does not object to the defendant’s filing supplemental briefing in support of his

 5 motion. Because the United States has not yet filed a response to the defendant’s initial Motion for

 6 Compassionate Release, the parties now request that the Court vacate the existing briefing schedule and

 7 set a new schedule to allow the defendant to file any remaining argument in support of his Motions for

 8 Compassionate Release and to allow the government to respond to all of the defendant’s arguments in a

 9 single omnibus brief.

10          To that end, the parties propose the following briefing schedule:

11          1. Motion: The defendant will file any remaining supplemental briefing in support of his

12               Motions for Compassionate Release by March 4, 2021.

13          2. Response: The United States will file its response to the defendant’s Motions for

14               Compassionate Release, and any supplemental briefing in support thereof, by March 25,

15               2021.

16          3. Reply: The defendant will file his reply to the government’s response by April 1, 2021.

17

18   It is so stipulated.

19
     Dated: March 1, 2021                                    MCGREGOR W. SCOTT
20                                                           United States Attorney

21                                                     By: /s/ James R. Conolly
                                                           JAMES R. CONOLLY
22                                                         Assistant United States Attorney

23

24   Dated: March 1, 2021                                    HEATHER WILLIAMS
                                                             Federal Defender
25
                                                       By: /s/ Linda Allison
26                                                         LINDA ALLISON
                                                           Assistant Federal Defender
27

28


      STIPULATION AND PROPOSED ORDER TO RE-SET
      BRIEFING SCHEDULE
          Case 2:18-cr-00019-JAM-KJN Document 103 Filed 03/02/21 Page 3 of 3

 1                                        FINDINGS AND ORDER

 2         The Court, having read the parties’ stipulation in support of their request for a new briefing

 3 schedule, and finding good cause therefore, ORDERS as follows:

 4         1. The briefing schedule the Court set in its minute order of February 5, 2021 (ECF No. 93) is

 5            VACATED.

 6         2. The defendant, Sammy Davis Dewitt Morgan, will file any remaining supplemental briefing

 7            in support of his Motions for Compassionate Release by March 4, 2021.

 8         3. The Government will file its response to the defendant’s Motions for Compassionate Release

 9            and all attendant supplemental briefing by March 25, 2021.

10         4. The defendant will file his reply, if any, to the government’s response by April 1, 2021.

11

12         IT IS SO FOUND AND ORDERED this 1st day of March, 2021.

13
                                                         /s/ John A. Mendez
14
                                                         THE HONORABLE JOHN A. MENDEZ
15                                                       UNITED STATES DISTRICT COURT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28


      STIPULATION AND PROPOSED ORDER TO RE-SET
      BRIEFING SCHEDULE
